720 S.E.2d 687 (2012)
STATE
v.
Michael Everett SMITH.
No. 361A11-1.
Supreme Court of North Carolina.
February 2, 2012.
Kimberly P. Hoppin, for Smith, Michael Everett.
Leonard G. Green, Assistant Attorney General, for State of N.C.
John G. Barnwell, Assistant Attorney General, for State of N.C.
Robert C. Montgomery, Senior Deputy Attorney General, for State of N.C.
Ernie Lee, District Attorney, for State of N.C.
The following order has been entered on the motion filed on the 30th of September 2011 by State of NC to Withdraw as Counsel for the State and to Substitute Counsel:
"Motion Allowed by order of the Court in conference, this the 26th of January 2012."